 In the Matter Of MOORE DROP FORGING COMPANYandSPRINGFIELD DmFERENCE-Case No. 1-R 2035.Decided February 7, 19415Mr. Louis W. Doherty,of Springfield,Mass.,for the Company.Mr. J. 0. Heiner,of Cleveland, Ohio, for theDie Sinkers.Mr. Edward A. Raleigh,of Boston,Mass.,for the Federal.Mr. James A. Lapean,of Wales,Mass., forthe Blacksmiths.Mr. Paul Bisgyer,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Die SinkersConference, herein called the Conference,) alleging that a question af-fecting commerce had arisen concerning the representation of erri-ployees of Moore Drop Forging Company, Springfield, Massachusetts,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John W.Coddaire, Jr., Trial Examiner.Said hearing was held at Spring-field,Massachusetts, on October 17 and 23, 1944.The Company, theDie Sinkers, Federal Labor Union #22804, American Federation ofLabor, herein called the Federal, and International Brotherhood ofBlacksmiths, Drop Forgers and Helpers, Local No. 570, (AFL), hereincalled the Blacksmiths, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitness, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.3At the hearing,the Conference made a motion to substitute in its place Springfield DieSinkers LodgeNo. 330 ofInternational Die Sinkers Conference,herein called the DieSinkers, and to amend the title of this proceeding to read as describedabove.TheFederalobjected on the groundthat the DieSinkers was not chartered by the Conference until afew daysafter thepetition was filed.The Trial Examiner reserved ruling on the motionfor the Board.We find no merit in the Federal's objection and hereby grant the motion.60 N. L.A. B , No. 93.494 MOORE DROPFORGING COMPANY495Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMoore Drop Forging Company is a Massachusetts corporation hav-ing its principal place of business at Springfield, Massachusetts.TheCompany maintains plants in Springfield and Chicopee, Massachu-setts, called the Brightwood, Chicopee, and Hinge plants, where it isengaged in the manufacture of drop forgings. For the year endingOctober 31, 1943, raw materials used in its operations were valued atapproximately $4,713,000, almost all of which were shipped to it frompoints outside the Commonwealth of Massachusetts.For the sameperiod, the Company's finished products were valued at $15,710,000,of which about 70 percent was shipped to points outside Massachu-setts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDSpringfield Die Sinkers Lodge No. 330 of International Di* Sink-ers Conference, is a labor organization admitting to membershipemployees of the Company.-Federal Labor Union #22804, and International Brotherhood ofBlacksmiths, Drop Forgers & Helpers, Local No. 570, both affiliatedwith the American Federation of Labor, are labor organizations ad-mitting to-membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or, about August 7, 1944, the Die Sinkers requested the Com-pany to bargain with it as the representative of the Company's dieworkers. -The Company refused, asserting that it was already boundby a contract with the Federal covering die workers as well as otheremployees.The Company now argues that the contract which it executed withthe Federal on August 14, 1944, constitutes a bar to this proceeding,inasmuch as the terms thereof were agreed upon on August 2, 1944,prior to the Die Sinkers' claim to representation.However, in viewof the fact that the agreement admittedly was.reduced to writing sub-sequent to the Die Sinkers' claim, we find, in accordance with oursettled policy, that the contract does not preclude a present determina-tion of representatives.'2Matter of Eicor, Inc.,46 N. L. R. B. 1035. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD'A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Die Sinkers represents a substan-tial number of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Die Sinkers seeks a unit of all the Company's employees work-ing on dies and parts of dies used in the manufacture.and completionof forgings.The Federal and the Company argue that the proposedunit is inappropriate in view of the fact that collective bargaining atthe Company's plants has been conducted on the basis of'a productionand maintenance unit, including die workers.On July 2, 1941, after a consent election held under Board auspices,which the Federal won, the Federal and the Company entered into a,1-year contract covering, with certain unimportant exceptions, all em-ployees at the Company's Brightwood, Chicopee, and Hinge plants.4Prior to the expiration of this contract, on April 21, 1942, the Black-smiths filed a petition alleging as appropriate a unit of productionemployees in the Brightwood and Chicopee forging departments.5Since the Federal, subsequent to the filing of the petition, relinquishedjurisdiction over such employees, and the Company did not opposethe propriety of the unit sought, the Board found that the forgingdepartment employees constituted an appropriate unit.6As a resultof the directed election the Blacksmiths was certified.Thereafter,on December 22, 1942, the Blacksmiths concluded a contract with theCompany covering the employees in the appropriate unit.The 1942contract was followed by the current agreement which was executedin February 1944.In the meantime, the Federal maintained its contractual relationswith the Company for all employees except those embraced. by theBlacksmiths' agreements, by automatic renewal of its 1941 agreement,and by successive agreements in 1943 and 1944.As noted above, thelast contract was executed on August 14, 1944, after the Die Sinkersserved notice of its claim of representation.3 The Field Examiner reported that the Die Sinkers submitted 74 membership applicationcards bearing the names of persons listed on the Company's pay roll of August 6, 1944,which contained the names of 225 employees in the alleged appropriate unit.The Federal relies on its contract as proof of interest in this proceeding.'Cases Nos.1-R-591 and 1-R-615. The contract unit conformed to the unit set forth Inthe consent election agreement.5There is no forging department at the Hinge plant.0Matter of Moore Drop Forging Company,43 N. L. R B. 673. MOORE DROP FORGING COMPANY497The Company employs at its Brightwood and Chicopee plants ap-proximately 205 die workers 7 who perform the usual functions associ-ated with their craft such as making, sinking, trimming, and repair-ing dies and parts of dies. They comprise a single department underthe direct supervision of foremen and assistant foremen who are them-selves die makers by trade and familiar with the peculiar problemsrelated to this craft.The various die operations are generally segre-gated from other plant operations.,'Die workers, in the main, receivea higher rate of pay than other employees, and apparently have occu-pational seniority.9It is clear that these employees are members ofa highly skilled craft which requires an apprenticeship of at least 7years to become a journeyman die sinker.The record indicates that die workers, as a group, have consistentlymanifested an attitude of indifference toward the Federal.At thetime of the hearing, as witnesses for the Die Sinkers testified, less than10 die workers out of approximately 205 were members of the Federal,while about 170 were members of the Die Sinkers. The Federal neithercontradicted the estimate of its present membership among die work-ers, nor furnished any information regarding the extent of its mem-bership among such employees at any other time. It further appearsthat die workers, as a group, not only refrained from selecting repre-sentatives to act in their behalf on the Federal's negotiating and griev-ance committees,1° but refrained from seeking the Federal's assistancein the prosecution of their individual grievances and requests for wageincreases.h1Thus, the petition in this proceeding apparently reflects° There are about 90 die workers at the Brightwood plant, 115 at the Chicopee plant, andnone at the Hinge plant.8The Brightwood die operations are housed in the Keller Die Room which is a 1-storystructure attached to a building, the second floor of the Birnie Avenue building known asthe Trimmer Die Room, and an unpartitioned section of the first floor of the Birnie Avenuebuilding known as the Die Repair Shop, where six to eight die repair men are employed,the rest of the floor being occupied by the maintenance department and toolroom. TheChicopee die operations are carried on in a 3-story buildingThe 1943 and 1944 contracts between the Company and the Federal provide that "In-sofar as possible, seniority shall be confined to occupational groups within departments orgroups of departments."10Two die workers, Irwin Libbey and Edmund Gleason, who were on the committeeswhich negotiated the 1941 and 1943 contracts, were appointed to such committees not bydie workers, but by members of the FederalMoreover, these two individuals were em-ployed at the Brightwood plant, -so that no Chicopee die workers participated in the negotia-tion of any contractThe president of the Federal explained that the reason for theabsence of Chicopee die workers was "we evidently can't get men to represent the dieroom " Libbey, who was vice president of the Federal in 1941, 1942, and 1943, left theCompany's employ in about September 1944, and Gleason, who was the Brightwood shop,steward of the Federal from 1941 to 1944, left the Company's employ in about March 1944._It appears that no die workers have replaced them or are, at present, actively participatingin the Federal's affairs"According to the testimony of witnesses for the Die Sinkers, die workers ignored thegrievance procedure outlined in the Federal's contracts, and merely continued their custo-mary practice of presenting their individual grievances and requests for wage increases to,their foreman, and if no satisfaction was obtained, to the superintendent.While the Fed-628563-45-vol 60-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDan expression of the die workers' present desire to be represented by abargaining agent in their dealings with 'the Company, where hereto-fore they showed no interest in union representation.There is some evidence in the record that two general increases inwhich die workers shared were apparently obtained as a result of theFederal's negotiations with the Company 12 In their 1943 contract, theCompany and the Federal agreed that within 30 days after signingthe contract and for 6 months thereafter, they would review the wagerates of employees in classifications listed in attached schedules forthe purpose of making proper reclassifications and adjustments.Offi-cers of the Company testified that, in accordance with this provision,several die workers who were not receiving top rates in their classifica-tions were granted increases.However, it is not disputed that, longbefore the Federal's designation as bargaining agent in 1941, andthereafter, irrespective of the terms of its agreements, the Companygranted wage increases to die workers upon their individual applica-tions.Furthermore, the Company has also for a long time, independ-ently of any agreement with the Federal, followed the practice of giv=ing periodic merit increments to die workers, apprentices, trainees andcoworkers.In view of all the facts and circumstances of this case, we are of theopinion that die workers may constitute a separate bargaining unitor be included in the existing comprehensive unit.Therefore, beforemaking a final determination with respect to the appropriate unit, we,shall first ascertain the desires of the employees themselves, as reflectedby an election.Upon the results of the election will depend, in part,our determination.We shall direct that an election by secret ballotbe conducted among all the Company's employees working on diesand parts of dies used in the manufacture and completion of forgings,excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of theDirection of Election, subject to the limitations and additions setforth therein, to determine whether they desire to be represented by theDie Sinkers or the Federal. If a majority of the employees in thisvoting group select the Die Sinkers as their bargaining representativeeral and the Company point out that their 1941 and 1943 contracts contained provisionspermitting an individual employee or a group of employees to submit grievances In the firstinstance to their departmental foreman,the 1943 contract also provided-that'the"tlepart-mental representative of the employees shall "then"present the grievances to the foreman,and further,that where an unsatisfactory decision was rendered by the foreman, thegrievance shall be presented by the shop steward to the superintendent..The 1941 agree-ment was not produced at the hearing.12On July 7, 1941, the Company granted"a 5-cent overall across the board" increase,and another Increase of unspecified amount on May 4,1942.The record is vague as towhether there were others. MOORE DROP FORGING COMPANY499they will have thereby indicated their desire to constitute a separateappropriate unit.If, however, a majority of these employees choosethe Federal, then they will have thereby indicated their desire to bepart of the established unit presently represented by that union.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Moore Drop Forg-ing Company, Springfield, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subject-toArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the voting group set forth in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off,,and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Spring-field Die Sinkers Lodge No. 330 of International Die Sinkers Con-ference, or by Federal Labor Union No. 22804, American Federationof Labor, for the purposes of collective bargaining, or by neither.